Case: 20-30338     Document: 00515601614         Page: 1     Date Filed: 10/14/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 14, 2020
                                  No. 20-30338                          Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cedric Conner,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 6:12-CR-69-1


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Cedric Conner, federal prisoner # 15915-035, seeks appointment of
   counsel in his appeal of the 230-month prison sentence imposed in 2012
   following his guilty-plea conviction for producing child pornography. See 18
   U.S.C. § 2251(a). The district court denied Conner authorization to proceed
   in forma pauperis on appeal, concluding that the untimely appeal was not


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30338      Document: 00515601614          Page: 2    Date Filed: 10/14/2020




                                    No. 20-30338


   taken in good faith, and the Government has moved to dismiss the appeal as
   untimely.
          If an appeal “is frivolous and entirely without merit,” we can dismiss
   the appeal during consideration of an interlocutory motion. 5th Cir. R.
   42.2. Although the time limit for appealing in a criminal case is not
   jurisdictional, it is mandatory. United States v. Hernandez-Gomez, 795 F.3d
   510, 511 (5th Cir. 2015). Moreover, although the Government may waive the
   time limitation, the Government does not do so where, as here, the
   Government files a motion to dismiss “with or before the Government’s first
   substantive filing.” Id.
          Conner makes no argument that the appeal is timely or that his
   untimeliness should be disregarded. Furthermore, there is no indication in
   the record that there is a nonfrivolous basis for making such arguments. See
   Nutraceutical Corp. v. Lambert, 139 S. Ct. 710, 715 (2019). Conner’s appeal,
   therefore, is frivolous because it is untimely. See United States v. Pesina-
   Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016).
          Accordingly, the Government’s motion to dismiss is GRANTED,
   see Hernandez-Gomez, 795 F.3d at 511, the appeal is DISMISSED, see 5th
   Cir. R. 42.2, and the motion for the appointment of counsel is DENIED.
          In a letter submitted to this court, Conner indicates that he seeks a
   compassionate release through a sentence reduction. Section 3582(c)(1)(A)
   of title 18 of the United States Code provides for a defendant to seek such
   release initially through the Bureau of Prisons. See United States v. Franco,
   ___ F.3d ___, No. 20-60473, 2020 WL 5249369, at *1 (5th Cir. Sept. 3,
   2020). To the extent Conner moves this court for such compassionate
   release, therefore, the motion is DENIED WITHOUT PREJUDICE to
   Conner refiling a motion in the district court pursuant to the process set forth
   in § 3582(c)(1)(A). See id. at *3.




                                          2